                   UNITED STA TES D ISTRICT CO UR T
                   SO UTH ERN DISTR ICT O F FLO RID A
                      CA SE N O.11-20470-CR-LEN ARD
UN ITED STA TES O F AM ERICA ,
                Plaintiff,
VS.

FA BIAN IKREN TZ and
D AV ID W ILLIAM POLLA CK ,
                 D efendant.
                                      /

      O RDER AD OPTIN G R EPO R T AN D REC OM M EN DA TION (D .E.850)

        TH IS CAU SE isbeforetheCourton theReportand Recom m endation ofU .S.

M agistrateJudgeJonathanGoodmant'
                                dlteporq''D.E.850),issuedonJanual'y28,2019,
recom m ending thatthe DistrictCourtgraùttheU nited States'M otion forFinalOrderof

ForfeitureofSubstituteAssets(D.E.840). Todate,noobjectionstotheReporthavebeen
ûled. Failuretotimelyfleobjectionsshallbarpartiesfrom attackingonappealthe
factualfindingscontained in the report. SeeResolution TrustCorp.v.H allmarkBuilders,

Inc.,996F,2d 1144,1149(11thCir.1993). Therefore,afteranindependentreview ofthe
R eportand record,itishereby

        O RD ER ED A N D A DJUD G ED that:

        1.    TheReportoftheM agistrateJudge(D.E.850)issued onJanuary28,2019is
              A D O PTED .

        2.    Government'sM otion forFinalOrderofForfeitureofSubstituteAssets(D.E.
              840)isGM NTED.
        DONE AND ORDERED inChambersatMiami,Florida,this 7 6* dayofFebruary,
2019.
                                                     Z
                                                                 *               - ..A


                                                 J    N A .LEN A RD
                                                     ITED STA TES D ISTRICT JUD GE
